Citation Nr: 1426875	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-43 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability.  

3.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from June 1979 to May 1983.  He also had subsequent service in the Army National Guard.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the RO.  

In August 2013, during the course of the appeal, the appellant had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that the issue(s) of entitlement to service connection for a left knee disorder requires additional development prior to further appellate consideration.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in August 2002, the RO denied the appellant's claim of entitlement to service connection for a left knee disorder.  

2.  Evidence associated with the record since the August 2002 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.   

3.  In an unappealed rating decision, dated in August 2002, the RO denied the appellant's claim of entitlement to service connection for a left ear hearing loss disability.  

4.  Evidence associated with the record since the August 2002 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left ear hearing loss disability.  


CONCLUSIONS OF LAW

1.  The RO's August 2002 rating decision, which denied the appellant's claim of entitlement to service connection for a knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The RO's August 2002 rating decision, which denied the appellant's claim of entitlement to service connection for a hearing loss disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

4.  New and material evidence has not been submitted to reopen the appellant's claim of entitlement to service connection for a left ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of his claims of entitlement to service connection for a left knee disorder and for a left ear hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the appellant's first claim entitlement to service connection for a knee disorder or a hearing loss disability.  Those claims were denied by the RO in August 2002.  The appellant was notified of those decisions, as well as his appellate rights.  Although he filed a notice of disagreement and was issued a Statement of the Case, he did not perfect an appeal to either decision.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C. § 7104; 38 C.F.R. § 20.1103.  

In August 2009, the appellant filed an application to reopen his claims of entitlement to service connection for a left knee disorder and for a left ear hearing loss disability.  Thereafter, the VA notified him of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence the VA would attempt to obtain.  The VA informed the appellant of the bases for the prior denial and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA notified him of the evidence necessary to support the underlying service connection claim, as well as the general criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

Following the notice to the appellant, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the appellant's service treatment records; records reflecting his treatment at or through the Dallas VA Medical Center from December 2000 through September 2010 and from March to May 2013; and the transcript of his August 2013 hearing before the undersigned Acting Veterans Law Judge.  

In October 2009, the VA examined the appellant to determine the nature and etiology of any hearing loss disability found to be present.  The VA examination report shows that the examiner reviewed the appellant's medical history, interviewed and examined the appellant, documented his current medical condition, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination was adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claims of entitlement to service connection for a left knee disorder and for a left ear hearing loss disability.

Analysis

The Left Knee

During his August 2013 hearing, the appellant testified that his left knee disorder was the result of an inservice injury sustained when he boarded a tracked vehicle.  Therefore, he maintained that service connection was warranted for a left knee disorder.  After reviewing the record, the Board finds that the appellant's testimony constitutes new and material evidence; and is, therefore, sufficient to reopen the claim.  To that extent, the appeal is granted.

Service connection is warranted for a particular disability, when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In August 2002, when the RO denied the appellant's claim of entitlement to service connection for a left knee disorder, the evidence on file consisted of the appellant's service medical records.  There were no complaints or clinical findings of a left knee disorder or injury of any kind during his period of active duty.  In February 1997, during a periodic examination for the Army National Guard, the Veteran responded "Yes" when asked if he then had, or had ever had, a trick or locked knee.  The examiner noted an undated history of a knee injury, but no fracture, which had resolved.  The knee reportedly popped.  However, on examination, the Veteran's left knee was normal.  In sum, the Veteran's service treatment records were negative for a chronic, identifiable left knee disorder of any kind.  Although the VA scheduled the Veteran for an examination to determine the nature and extent of any left knee disorder found to be present, the Veteran failed to report for that examination.  Absent any evidence of a chronic, identifiable left knee disorder in or after service, service connection was not warranted.  Accordingly, that appeal was denied; and as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the appellant has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by an appellant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  
New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the appellant in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's August 2002 decision includes records reflecting his treatment at or through the Dallas VA Medical Center from December 2000 through September 2010 and from March to May 2013; and the transcript of his August 2013 hearing before the undersigned Acting Veterans Law Judge.  During his hearing, the appellant described the left knee injury he had sustained during active duty, and a November 2002 VA treatment record showed that the Veteran had had a history of persistent left knee pain since the service.  Such evidence is new in the sense that it has not previously been before the VA.  It also tends to relate to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of the evidence of record in August 2002, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.  Accordingly, the additional evidence is new and material.  As such, 
it is sufficient to reopen the claim or entitlement to service connection for a left knee disorder.  To that extent, the appeal is granted.


The Left Ear Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The failure to meet these criteria at the time of a appellant's separation from active service is not necessarily a bar to service connection for hearing loss disability.  An appellant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2003); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The appellant contends that his left ear hearing loss disability is primarily the result his exposure to noise as fuel and electrical systems repairman.  Therefore, he maintains that service connection is warranted.  At the very least, he contends that the evidence he has submitted since that claim was denied by the RO in August 2002 is new and material for the purpose of reopening the claim.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the additional evidence is not new and material.  Accordingly, the request to reopen the claim will be denied, and the prior decision will be confirmed and continued.  

In August 2002, the evidence on file was negative for any complaints or clinical findings of a left ear hearing loss disability during the Veteran's period of active duty.  Such a disorder was not manifested until February 1997, during the appellant's periodic examination for the Army National Guard.  Although confirmed by audiometric testing, there was no competent evidence of a relationship to the appellant's service.  Indeed, audiometric testing performed for the Army National Guard in July 1985, August 1989, and April 1993, had all shown that the Veteran's hearing was within normal limits for VA purposes.  Absent competent evidence of a chronic, identifiable hearing loss disability, the Veteran did not meet the criteria for service connection.  Accordingly, service connection was not warranted, and the appeal was denied.  As noted above, that decision also became final.

Evidence added to the record since the RO's August 2002 decision, including the report of an October 2009 VA Audiologic examination, confirms the presence of a left ear hearing loss disability.  Such evidence is new in the sense that it has not previously been before the VA.  However, it is not material as it does not tend to relate to an unestablished fact necessary to substantiate the claim.  It confirms no more than was previously known, that the appellant's left ear hearing disability was first manifested many years after his active duty and is unrelated thereto.  Given the Veteran's normal hearing acuity at the time of his active duty entrance and separation examinations, the VA examiner opined that it was less likely than not that the Veteran's hearing loss disability was related to the service.  

Even when considered with the evidence previously of record, the additional does not raise a reasonable possibility of substantiating the claim.  As noted, above, there were several examinations performed during the Veteran's National Guard service which showed normal hearing acuity from the mid-1980's to the mid 1990's.  Therefore, the additional evidence is not new and material.  Therefore, it is insufficient to reopen the claim of entitlement to service connection for a left ear hearing loss disability.  To that extent, the appeal is denied.


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for a left ear hearing loss disability is denied.  

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for a left knee disorder is granted.  


REMAND

The appellant is competent to report that he sustained a left knee injury in service, as well as persistent pain since that injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such evidence meets the low bar necessary to suggest a relationship between the Veteran's claimed left knee problems and his service.  Therefore, the VA's duty to provide an examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, the AOJ must perform the following actions:

The AOJ must ask the Veteran to identify all health care providers (VA and non-VA) who have treated or examined him or facilities (VA and non-VA) where he has been treated or examined since the service for a left knee disorder.  Then, the AOJ must request any such records (NOT ALREADY ON FILE) DIRECTLY from the health care provider/facility identified by the appellant.  The AOJ must also ask the appellant for the dates of that treatment.

Such records may include, but are not limited to, reports of office visits, discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records. 

If the requested records are held by an agency or department of the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are unavailable, and are reportedly held by an entity not affiliated with the federal government, the AOJ must notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2.  When the actions in part 1 have been completed, the AOJ must request that the Veteran be scheduled for a VA orthopedic examination, to determine the nature and extent of any left knee disorder found to be present. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a left knee disorder is diagnosed, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also opine whether it is at least as likely as not that the appellant's left knee disorder is related to any incident during his service, including but not limited to, the reported left knee injury he sustained when he boarded a tracked vehicle in the service.  The examiner must state how and why he or she reached the opinion they did.

If the VA examiner is unable to reach an opinion without resort to speculation, he or she must state why that is so.
The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

3. When the actions requested have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to service connection for a left knee disorder.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


